Exhibit 10.02
 
PROMISSORY NOTE
 
$100,000.00                                                                                                                                                February
10, 2011
 


 
FOR VALUE RECEIVED, Digital Post Interactive, Inc., a Nevada corporation (the
“Company”), promises to pay to Local.com Corporation or its assigns (the
“Holder”), the principal sum of $100,000.00.
 
The Company shall pay interest on any overdue principal and (to the extent
permitted by applicable law) on any overdue interest, from the date on which
payment thereof is due until the obligation of the Company with respect to the
payment thereof shall be discharged, at the rate of ten percent (10%) per annum,
provided that no interest shall be payable if Holder completes the acquisition
of certain assets from the Company no later than April 10, 2011. The interest
rate shall be computed on the basis of the actual number of days elapsed and a
year of 365 days.
 
1.           Payment.  The principal hereof and all accrued and unpaid interest
thereon, shall be due and payable (i) in four equal monthly payments of
$25,000.00 beginning on April 15, 2011 and continuing on the 15th day of each
month thereafter until July 15, 2011 (the “Maturity Date”) or (ii) when such
amounts are declared due and payable after the occurrence of an Event of Default
(as defined below) in accordance with the terms hereof or (iii) upon
consummation of a transaction for the acquisition of certain assets from
Company, in which event the total sum owed under the Note will be applied
against the purchase price in the asset purchase transaction.  All payments of
principal, interest and other amounts owed under this Note shall be payable in
lawful money of the United States of America at the principal place of business
of the Holder, or at such other place as the Holder may from time to time
designate in writing to the Company.  Any payments received by the Holder
hereunder shall be applied first to costs of collection, if any, then to
interest and the balance, if any, to principal.
 
           2.           Events of Default.
 
(a)           The occurrence of any of the following shall constitute an “Event
of Default” under this Note:
 
(i)           The Company shall fail to pay any principal, interest or other
amount payable hereunder promptly and when due;
 
(ii)           The Company shall materially fail to observe or perform any other
material covenant, obligation, condition or agreement contained in this Note
and, such failure shall continue for 15 days after written notice to the
Company;
 
(iii)           The Note or any material term contained herein shall cease to
be, or be asserted by the Company not to be, a legal, valid and binding
obligation of the Company enforceable in accordance with its terms;
 
(iv)           The Company shall (1) apply for or consent to the appointment of
a receiver, trustee, liquidator or custodian of itself or of all or a
substantial part of its property,
 

 
1

--------------------------------------------------------------------------------

 

(2) admit in writing its inability, to pay its debts generally as they mature,
(3) make a general assignment for the benefit of any of its creditors, (4) cease
to operate or conduct business, (5) be dissolved or liquidated in full or in
part, (6) commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it, or (7) take any action effecting any of the foregoing;
 
(v)           Without the Company’s application, approval or consent, a
proceeding shall be commenced, in any court of competent jurisdiction, seeking
in respect of the Company: (1) the liquidation, reorganization, dissolution,
winding-up, or composition or readjustment of debt, (2) the appointment of a
trustee, receiver, liquidator or the like of the Company or of all or any
substantial part of the assets of the Company, or (3) other like relief in
respect of the Company under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; and, if the
proceeding is being contested in good faith by the Company, the same shall
continue undismissed or unstayed and in effect for any period of 30 consecutive
days, or an order for relief against the Company shall be entered in any case
under the Federal Bankruptcy Code or applicable state bankruptcy laws;
 
(vi)           Except as has been disclosed in the Company’s filings made with
the U.S. Securities and Exchange Commission as of the date first set forth
above, the Company shall violate or be in default under, any agreement,
instrument or other document relating to any indebtedness for money borrowed, or
capital lease, which default is with respect to at least $50,000 individually or
$100,000 in the aggregate of indebtedness or lease obligations and continues
uncured for a period of at least thirty (30) days; or


(vii)           A final, non-appealable judgment or order for the payment of
money in excess of $50,000 shall be rendered against the Company, which
liability is not covered by insurance, and remains undischarged for a period of
30 days during which execution shall not be effectively stayed, or any judgment,
writ, assessment, warrant of attachment, or execution or similar process shall
be issued or levied against a substantial part of the property of the Company
and such judgment, writ, or similar process shall not be released, stayed,
vacated or otherwise dismissed within 30 days after issue or levy.
 
(b)           Rights Upon Default.  Upon the occurrence or existence of any
Event of Default and at any time thereafter during the continuance of such Event
of Default, the Holder may declare the entire unpaid principal amount of this
Note and all accrued and unpaid interest and any other amounts owing hereunder
to be immediately due and payable without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived, provided the
Company is first given 30 days notice and opportunity to cure any such Event of
Default.  In addition to the foregoing remedies, upon the occurrence or
existence of any Event of Default, the Holder may exercise any other right,
power or remedy granted to it or otherwise permitted to it by law, either by
suit in equity or by action at law, or both, provided the Company is first given
30 days notice and opportunity to cure any such Event of Default.
 

 
2

--------------------------------------------------------------------------------

 

3.           Waiver and Amendment.  Any of the terms and conditions of this Note
may be changed or amended, and any right of the Holder may be waived, with the
written consent of the Holder.
 
4.           Loss, Theft, Destruction, etc.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note and, if requested in the case of any such loss, theft or destruction,
the Company will execute and deliver, in lieu hereof, a new note of like tenor.
 
5.           No Assignment by the Company.  The Company may not assign this Note
without the prior written consent of the Holder.
 
6.           Expenses; Waivers.  If action is instituted to collect this Note in
accordance with the terms of this Note, the Company promises to pay all costs
and expenses, including, without limitation, reasonable attorneys’ fees and
costs, incurred in connection with such action.  The Company hereby waives
notice of default, presentment or demand for payment, protest or notice of
nonpayment or dishonor and all other notices or demands relative to this
instrument.
 
7.           Notices.  Any notice required or permitted by this Note shall be in
writing and shall be deemed sufficient upon delivery, when delivered personally
or by overnight courier or sent by fax (upon customary confirmation of receipt),
or five days after being deposited in the U.S. mail, as certified or registered
mail, with postage prepaid, addressed to the party to be notified at such
party’s address as set forth on the signature page hereto, or as subsequently
modified by written notice.
 
8.           Miscellaneous.  This Note and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.  This Note
may be executed in counterparts, each of which shall be deemed an original and
all of which together shall constitute one instrument.  The titles and subtitles
used in this Note are used for convenience only and are not to be considered in
construing or interpreting this Note.  The invalidity or unenforceability of any
provision of this Note shall in no way affect the validity or enforceability of
any other provision of this Note.  Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Note, or any waiver on the part of any party of any provisions or
conditions of this Note, must be in writing and shall be effective only to the
extent specifically set forth in such writing.
 
[SIGNATURE PAGE FOLLOWS]
 

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Promissory Note to be executed
as of the date first written above.
 
Digital Post Interactive, Inc.


By:    /s/ Michael
Sawtell                                                            


 
Name:Michael Sawtell



 
Title:Chief Executive Officer



Address: 4040 Barranca Parkway, Suite 220
   Irvine, CA 92618




HOLDER:


Local.com Corporation




By:                                           


Name:                                           


Title:                                           

 
4

--------------------------------------------------------------------------------

 
